Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Although the office finds a virtual control module and a virtual control application in Figure 1, the office finds no virtual control panel in the drawings.  Therefore, the virtual control panel as recited in claims 1, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims recite a virtual control panel.  The office finds a virtual control module #112 in figure 1 and finds a virtual control application #130 in figure 1.  The office finds the specification teaches that the controller operates as a virtual control panel [0061] and also teaches the graphical user interface (GUI) 132 implements a virtual control panel [0023].  However, the office finds no specific direction or working examples of a virtual control panel enabling one of ordinary skill to make or use the claimed virtual control panel.  

Since claims 2 through 8, 10 through 15 and 17 through 20 are dependent on claims 1, 9 and 16 and therefore also recite a virtual control panel, claims 2 through 8, 10 through 15 and 17 through 20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 14, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Rumler (2019/0222265).

With regard to claims 1, 9 and 16, Rumler discloses a controlled device (Figure 13, #1300) configured to be controlled via a controller implementing a virtual control panel (Figure 13, #1340), the controlled device comprising:
		a virtual control module including a wireless port configured for near-field communications (NFC) (Figure 13, #1302), a wired port (Figure 13, #1314), and a transfer memory configured to store data communicated between the controlled device and the controller connected via the wireless port (Figure 13, #1336 & [0191] “Log data 1336 can be communicated to an external system or device …”);
		a processor (Figure 13, #1306); and

			connect to the wired port of the virtual control module (Figure 13, #1314 and [0193] “Communications interface 1314 can be configured to facilitate bidirectional data communications between processing circuit 1302 and an external device”); 
			read data in the transfer memory ([0193] “Communications interface 1314 can be configured to facilitate bidirectional data communications between processing circuit 1302 and an external device”); 
			determine whether the data in the transfer memory includes changes to at least one of the configurable parameters received from the controller via the wireless port using an NFC connection ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); 
			responsive to determining that the transfer memory includes changes to at least one of the configurable parameters, updating the parameter data stored in the internal memory by adjusting the corresponding at least one configurable parameter according to the changes ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); 
			write the updated parameter data to the transfer memory ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); and 


With regard to claims 12 and 20, Rumler discloses the controlled device only connects to the controller using a respective NFC connection (Figure 11 and [0164] “… master-slave detection module 1130 can be configured to use a master-slave detection signal communicated via wireless transceiver 1112 and/or wired communications interface 1114 to select an operating mode for actuator 1100. The operating modes can include a master operating mode, a slave operating mode, and a non-linked operating mode. Processing circuit 1104 can be configured to operate transducer 1102 in response to a control signal received wireless transceiver 1112 and/or wired communications interface 1114 according to the selected operating mode”).

With regard to claim 14, Rumler discloses the parameter data stored in the internal memory relates to an operation of a mechanical or electromechanical device included in or in communication with the controlled device ([0007] “One implementation of the present disclosure is an actuator in a HVAC system. The actuator includes a mechanical transducer, an input data connection, a feedback data connection, and a processing circuit”), and wherein updating the operation of the controlled device includes changing an operational state of the mechanical or electromechanical device ([0007] “The processing circuit is configured to operate the mechanical transducer in 

With regard to claim 15, Rumler discloses the parameter data includes a measurement that is measured by the controlled device ([0026] “Another implementation of the present disclosure is a sensor in a building HVAC system. The sensor includes a transducer configured to measure a variable in the building HVAC system and to generate a sensor reading indicating a value of the measured variable”) and a configurable parameter that controls operation of the controlled device based on the measurement ([0020] “the control program can include logic for operating the mechanical transducer based on variable configuration parameters separate from the control program”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2, 3, 6, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rumler in view of Corbett (2019/0306020).  

With regard to claims 2, 10, and 17, Rumler discloses the transfer memory is powered by a magnetic field generated by the controller to provide the NFC connection ([0165] “Power circuit 1110 can be configured to draw power from a wireless signal (e.g., an alternating magnetic or electric field) …”).  The office finds no specific disclosure in Rumler wherein the controlled device receives the changes to the at least one configurable parameter from the controller while in a powered down or unpowered state, then applies the received changes to the at least one configurable parameter upon a next power up or powered state of the controlled device.  Corbett discloses the controlled device receives the changes to the at least one configurable parameter from the controller while in a powered down or unpowered state, then applies the received changes to the at least one configurable parameter upon a next power up or powered state of the controlled device ([0016] “The network device can also include a low-power wireless communication transceiver (e.g., BLE antenna, BLE antenna and corresponding control circuitry), configured to communicate with a corresponding transceiver of an end-user device (e.g., a mobile device such as a tablet or smart phone), and can also include an NFC transceiver (e.g., NFC antenna, NFC antenna and corresponding control circuitry), configured to, while the network device is powered down, communicate with a corresponding transceiver of an end-user device (e.g., a 
		The office finds combining Rumler and Corbett would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Rumler discloses an NFC device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Corbett also discloses an NFC device, a "comparable" device, which has been improved by applying received changes to the at least one configurable parameter upon a next power up or powered state of the controlled device after the controlled device receives changes to the at least one configurable parameter from the controller while in a powered down or unpowered state.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Corbett's known technique of applying received changes to the at least one configurable parameter upon a next power up or powered state of the controlled device after the controlled device receives 

With regard to claims 3 and 11, the office finds no specific disclosure in Rumler wherein the instructions are further executable to release the wired port after reading the transfer memory and reconnect to the wired port before writing the updated parameter data to the transfer memory, and wherein the instructions are further executable to release the wired port after writing the updated parameter data to the transfer memory.  Corbett discloses the instructions are further executable to release the wired port after reading the transfer memory and reconnect to the wired port before writing the updated parameter data to the transfer memory, and wherein the instructions are further executable to release the wired port after writing the updated parameter data to the transfer memory ([0016] “… the NFC transceiver can include NFC memory that stores the part of the network device configuration data while the network device is powered down and the network device configuration data then can be used by the processing unit to configure the network device when the network device is powered up afterwards” wherein the office considers Corbett’s storing of data then transferring to the processing unit for use as corresponding with the claimed connecting and releasing of the wired port).  


With regard to claim 6, the office finds no specific disclosure in Rumler wherein the user interface is continuously updated to display the current status or measurement data in real-time while the controller remains connected to the controlled device via the 
		The office finds combining Rumler and Corbett would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Rumler discloses an NFC device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Corbett also discloses an NFC device, a "comparable" device, which has been improved by continuously updating the user interface to display the current status or measurement data in real-time while the controller remains connected to the controlled device via the NFC connection.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rumler.  

With regard to claim 13, the office finds no specific disclosure in Rumler wherein the transfer memory is only accessible by the wired port when the wireless port is in a released state and not in use to provide a communication link via NFC, and wherein the transfer memory is only accessible by the wireless port when the wired port is in a released state and not in use to transfer data with the internal memory.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the transfer memory being only accessible by the wired port when the wireless port is in a released state and not in use to provide a communication link via NFC is a choice of one of a finite number of solutions, wherein that finite number of solutions include the transfer .


Claims 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rumler in view of Smith (2012/0315848).  

With regard to claim 18, the office finds no specific disclosure in Rumler wherein the user input is received while disconnected from the controlled device, and wherein the computer-executable instructions further cause the controller to transmit the 
		The office finds combining Rumler and Smith would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Rumler discloses an NFC device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Smith also discloses an NFC device, a 

With regard to claim 4, the office finds no specific disclosure in Rumler wherein the user input indicating the requested change of the at least one configurable parameter is received while the controller is not connected to the controlled device via 
		The office finds combining Rumler and Smith would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Rumler discloses an NFC device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Smith also discloses an NFC device, a "comparable" device, which has been improved by indicating a requested user input change of the at least one configurable parameter is received while the controller is not connected to the controlled device via the NFC connection.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Smith's known technique of indicating a requested 

With regard to claim 5, the office finds no specific disclosure in Rumler wherein the requested change of the at least one parameter is output to the controlled device during a next connection to the controlled device via the NFC connection after the user input is received.  Smith discloses the requested change of the at least one parameter is output to the controlled device during a next connection to the controlled device via the NFC connection after the user input is received ([0045] “… the system 400 may access an application on a remote mobile device and identify at least one user information parameter responsive to a user action … The user information may be stored in the NFC information databank 440 and retrieved by the information retrieval module 410. Further operations may include generating an NFC message on the mobile device that includes the user specific information parameter and transmitting the NFC message. As a result, the control system 400 may have an NFC transceiver that receives the NFC message. The information included in the NFC message may be cross-referenced with pre-stored user information that is stored in the information databank 440”).
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rumler in view of Menhardt (2019/0331702).  

With regard to claim 7, Rumler discloses the NFC connection to the controller is a first NFC connection using a wireless port of the controlled device (Figure 13).  The office finds no specific disclosure in Rumler wherein the current status or measurement data is further transferred to a logger device continuously over a period of time via a second NFC connection using the wireless port of the controlled device, the status or measurement data being stored at the logger device.  Menhardt discloses the current status or measurement data is further transferred to a logger device continuously over a period of time via a second NFC connection using the wireless port of the controlled device, the status or measurement data being stored at the logger device ([0012] “… when the user of that history logger transfers possession of the sample of biological material to a new custodian, transferring, via a second NFC connection, the history log for the sample of biological material to a history logger used by the new custodian”).
		The office finds combining Rumler and Menhardt would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Rumler discloses an NFC device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Menhardt also discloses an NFC device, a "comparable" device, which has been improved by transferring the current status or measurement data to a logger device continuously over a period of time via a second NFC connection using the wireless port of the controlled device, the status or measurement data being stored at the logger device.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rumler in view of Webb (2016/0050037).  

With regard to claim 8, the office finds no specific disclosure in Rumler wherein the method discloses displaying, via the user interface, an alert indicating that the requested change of the at least one parameter was successfully written to the transfer memory of the controlled device.  Webb discloses displaying, via the user interface, an alert indicating that the requested change of the at least one parameter was successfully written to the transfer memory of the controlled device (Figure 9 and [0104] “If Yes for Decision 518, then Nearby NFC Devices? (i.e. are there any Near Field Communication Devices Available?) (Decision 520). If Yes for Decision 520, then Send Direct (i.e. send by NFC communication) (Step 522) to personal electronic device 16 to then Display Alert (Step 524)”). 



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622